Citation Nr: 1725016	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus type II with hypertension.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, and from September 1969 to August 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to an initial compensable disability rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's diabetes results in treatment by oral medication and dietary restrictions, but he has not been required to avoid strenuous occupational and recreational activities or hospitalized due to his diabetes.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may also be appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Veteran's service-connected diabetes mellitus type II disability is currently rated 20 percent disabling under Diagnostic Code 7913.  

Under Diagnostic Code 7913, the criteria for a 20 percent rating are diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  A 100 percent rating requires even more, totally disabling symptomatology.

The evidence (including VA treatment records and the reports of VA examinations conducted in November 2010, September 2011, and July 2016) shows that the Veteran follows a restricted diet and takes medication for control of his diabetes.  His treatment regime has not included regulation of activities at any time during the appeal period.  

The Board accordingly finds that the Veteran's diabetes has not met the criteria for a 40 percent or higher rating under Diagnostic Code 7913 at any time during the appeal period because the criteria are successive in nature and regulation of activities is to be shown by medical evidence.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho, 21 Vet. App. at 363.  

Diagnostic Code 7913 also allows for the separate evaluation of complications of diabetes mellitus, so long as those complications are of such a severity to warrant a compensable rating under the appropriate diagnostic code.  The evidence of record identifies additional conditions as related to the Veteran's diabetes, including diabetic nephropathy and peripheral neuropathy of the bilateral lower extremities.  The Veteran has not appealed his evaluations for these disabilities, and their symptoms are therefore beyond the scope of this appeal.  The Veteran was also granted entitlement to special monthly compensation (SMC) separately for erectile dysfunction related to his diabetes mellitus.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A disability rating higher than 20 percent for diabetes mellitus type II is denied.


REMAND

At the September 2011 VA examination, the examiner indicated the Veteran's penis, testes, epididymis, and prostate were not physically examined at the Veteran's request.  In his April 2012 notice of disagreement, the Veteran stated that he did not refuse to be examined and was never offered the opportunity.  In his VA Form 9, the Veteran stated he was not offered an examination and he is willing to undergo an examination.

In adjudicating a claim for an increased rating, the severity of a disability is of utmost importance.  Therefore, the Board cannot adequately rate the Veteran's erectile dysfunction without a physical examination, which he has requested.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to assess the current nature and severity of his service-connected erectile dysfunction.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.

2.  Then, readjudicate the Veteran's claim for an increased schedular rating for erectile dysfunction.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


